 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340Lutheran Home at Moorestown and Communication Workers of America, AFLŒCIO. Case 4ŒCAŒ30047 June 22, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE Pursuant to a charge filed on January 11, 2001, and an amended charge filed on February 2, 2001, the Acting General Counsel of the National Labor Relations Board issued a complaint on February 2, 2001, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union™s request to bargain following the Union™s certification in Case 4ŒRCŒ19855.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and deny-ing in part the allegations in the complaint. On March 5, 2001, the Acting General Counsel filed a Motion for Summary Judgment.  On March 6, 2001, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed a response and an ﬁAppeal from Action of the Regional Director Denying Respondent™s Motion for Reconsideration and Other Relief.ﬂ Counsel for the Acting General Counsel filed a reply.  Thereafter, the Respondent requested and the Board granted leave to respond to the matters raised by the Acting General Counsel™s reply.  The Charging Party has filed a statement in opposition to the position of the Respondent. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admitted its refusal to bargain, but asserted that the case should be held in abeyance pending the Supreme Court™s decision in Ken-tucky River Community Care v. NLRB, 193 F.3d 444 (6th Cir. 1999), cert. granted 121 S.Ct. 27 (2000).  Further, in its response to the Board™s Notice to Show Cause, the Respondent contends that the Regional Director lacked authority to issue the complaint in this case because there was ﬁno General Counsel appointed by the President in a manner that comports with requirements of the 29 U.S.C. Sec. 153(d).ﬂ   The Respondent requested that we defer processing the motion or deny it outright because, it asserts, the issue of the supervisory status of registered nurses (RNs) and licensed practical nurses (LPNs) is common to both this case and Kentucky River, and the Supreme Court deci-sion in Kentucky River will resolve the issue presented here.  Subsequent to the filing of the Respondent™s an-swer and response to the Notice to Show Cause, the Su-preme Court, on May 29, 2001, issued its decision in Kentucky River.1  We find, however, that the court™s de-cision does not warrant either denying the Acting Gen-eral Counsel™s motion, or deferring the processing of the motion pending further administrative proceedings. The supervisory status of the Respondent™s RNs and LPNs was litigated in the underlying representation case.  Indeed, it was litigated in both the preelection and the postelection proceedings and on each occasion, the mat-ter was resolved against the Respondent by findings that the nurses involved were not supervisors.  The Respon-dent did not request Board consideration of those find-ings either by filing a request for review of the Regional Director™s Decision and Direction of Election or by filing exceptions to the hearing officer™s report on objections to the election.  The Respondent, therefore, failed to ex-haust its administrative remedies and, under Section 102.67(f) of the Board™s Rules and Regulations, is pre-cluded from raising the issue directly by a motion for reconsideration or indirectly by a request that we defer processing the case.2  Accordingly, we deny Respon-dent™s request as well as its appeal from the Regional Director™s order denying the Respondent™s motion for reconsideration. The Respondent also contends that we should deny the motion because the complaint issued at a time when there was no properly appointed General Counsel.  We find no merit in the Respondent™s contention.  The Act-ing General Counsel was appointed pursuant to 5 U.S.C. §3345(a), as amended by the Federal Vacancies Reform Act of 1998, an ﬁalternative procedureﬂ for temporarily occupying an office.  S. Rep. No. 105Œ250, 105th Cong., 2d Sess. 17 (1998).  We do not believe it appropriate for us to decide, in this unfair labor practice case, whether or not the President of the United States made a proper ap-pointment under that statute.  In any event, we are not persuaded, based on the Respondent™s arguments, that the Acting General Counsel™s appointment was clearly improper.3  We therefore reject the Respondent™s conten-                                                           1 121 S.Ct. 1861 (2001). 2 See Dynacorp/Dynair Services, 322 NLRB 602 (1996).  See also Ritz-Carlton Hotel Co. v. NLRB, 123 F.3d 760 (3d. Cir. 1997), enfg. 321 NLRB 659 (1996).  3 In addition to defending the propriety of the appointment under §3345, the Acting General Counsel argues that the Office of the Gen-eral Counsel is afforded special protections under §3348 that insulate complaints from any challenge based on alleged defects in his appoint-ment.  In view of our finding that the Respondent has failed to establish 334 NLRB No. 47  LUTHERAN HOME AT MOORESTOWN 341tion that the Motion for Summary Judgment should be 
denied on this ground.  See 
U.S. v. Chemical Foundation, 
Inc.
, 272 U.S. 1, 14Œ15 (1926) (presumption of regularity 
supports the official acts of p
ublic officers in the absence 
of clear evidence to the contrary). 
Because all representation issues were or could have 
been litigated in the prior 
representation proceeding and 
the Respondent does not offer to adduce at a hearing any 
newly discovered and previ
ously unavailable evidence, 
we find that the Respondent has not raised any represen-
tation issue that is properly litigable in this unfair labor 
practice proceeding.
4 See Pittsburgh Plate Glass Co. v. 
NLRB, 313 U.S. 146, 162 (1941).  Accordingly, we grant 

the Motion for Summary Judgment.
5 On the entire record, the 
Board makes the following 
FINDINGS OF FACT 
I. JURISDICTION 
At all material times, the Respondent, a New Jersey 
corporation, has been engaged in the operation of a nurs-

ing home at its facility in Moorestown, New Jersey.  
During the calendar year i
mmediately preceding issuance 
of the complaint, the Respondent, in conducting its nor-
mal business operations, received gross revenues in ex-
cess of $100,000, and purchased and received at its New 

Jersey facility goods valued 
in excess of $5,000 directly 
from points outside the State of New Jersey.  We find 

that the Respondent is an employer engaged in com-
merce within the meaning of Section 2(6) and (7) of the 
Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR
 LABOR PRACTICES A. The Certification 
Following the election held April 28, 2000, the Union 
was certified on October 19, 2000, as the exclusive col-
                                                                                            
 that the appointment was clearly defective under §3345, we find it 
unnecessary to address this additional argument. 
Chairman Hurtgen does not agree that the Respondent must show 
that the appointment was ﬁclearly impr
oper.ﬂ  It is sufficient to show 
that it was improper.  However, Ch
airman Hurtgen agrees that this 
showing has not been made. 
4 We also reject the Respondent™s contention that the Supreme 
Court™s grant of certiorari is a ﬁspecial circumstanceﬂ warranting denial 
of the motion here. 
5 The Respondent also denied pars. 6 and 7 of the complaint, which 
allege that since January 3, 2001, 
the Respondent has refused to recog-
nize and bargain with the Union.  However, it is clear from its answer 
and from its position as set forth above that its denial of these com-
plaint allegations is premised on its
 view that it is under no legal obli-
gation to bargain with the Union because the Supreme Court™s decision 
in Kentucky River might invalidate the certification.  We find that the 
Respondent™s denial raises no material issues of fact warranting a hear-

ing. 
 lective-bargaining representative of the employees in the 
following appropriate unit: 
All full-time and regular part-time Registered Nurses 

(RNs) and Licensed Practical Nurses (LPNs) employed 
by the Respondent at its 255 East Main Street, Moores-
town, N.J. facility, excluding all other employees, the 
Administrator, Assistant Administrator, the Director of 

Nursing, the Assistant Director of Nursing, MDS Co-
ordinator, Unit Managers, RN Supervisors, Certified 
Nursing Assistants, Nursing Assistants, guards and su-
pervisors as defined in the Act. 
The Union continues to be 
the exclusive representative 
under Section 9(a) of the Act. 
B. Refusal to Bargain 
Since January 3, 2001, the Respondent has refused to 
recognize and bargain with 
the Union as the exclusive 
collective-bargaining representative of the unit.  We find 
that this refusal constitutes an unlawful refusal to bargain 
in violation of Section 8(a)(5) and (1) of the Act. 
CONCLUSION OF LAW 
By refusing on and after January 3, 2001, to bargain 
with the Union as the exclusive collective-bargaining 
representative of employees in
 the appropriate unit, the 
Respondent has engaged in unfa
ir labor practices affect-
ing commerce within the mean
ing of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 

desist, to bargain on request with the Union, and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.   
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by the law, we shall construe the initial period of the cer-
tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Lutheran Home
 at Moorestown, Moores-
town, New Jersey, its officers, agents, successors, and 

assigns, shall 
1. Cease and desist from 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342(a) Refusing to bargain with the Communications 
Workers of America, AFLŒCIO, as the exclusive bar-
gaining representative of the employees in the bargaining 
unit. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit on terms and conditions of employment and, if 

an understanding is reached, embody the understanding 
in a signed agreement: 
All full-time and regular pa
rt-time Registered Nurses 
(RNs) and Licensed Practical Nurses (LPNs) employed 
by the Respondent at its 255 East Main Street, Moores-
town, N.J. facility, excluding all other employees, the 
Administrator, Assistant Administrator, the Director of 
Nursing, the Assistant Director of Nursing, MDS Co-
ordinator, Unit Managers, RN Supervisors, Certified 

Nursing Assistants, Nursing Assistants, guards and su-
pervisors as defined in the Act. 
(b) Within 14 days after service by the Region, post at 
its facility in Moorestown, 
New Jersey, copies of the 
attached notice marked ﬁAppendix.ﬂ
6  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 4 after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
                                                          
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at
 any time since January 3, 
2001. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT refuse to bargain with the Communi-
cations Workers of America, 
AFLŒCIO, as the exclusive 
representative of the employees
 in the bargaining unit. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the bar-
gaining unit: 
 All full-time and regular part-time Registered Nurses 

(RNs) and Licensed Practical Nurses (LPNs) employed 
by us at our 255 East Main Street, Moorestown, N.J. 
facility, excluding all other employees, the Administra-
tor, Assistant Administrator,
 the Director of Nursing, 
the Assistant Director of Nursing, MDS Coordinator, 
Unit Managers, RN Supervisors, Certified Nursing As-
sistants, Nursing Assistants, guards and supervisors as 
defined in the Act. 
LUTHERAN HOME AT MOORESTOWN 
 